Citation Nr: 0843234	
Decision Date: 12/16/08    Archive Date: 12/23/08

DOCKET NO.  05-35 751	)	DATE
	)
		)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Wishard, Associate Counsel



INTRODUCTION

The veteran served on active duty from October 1968 to 
September 1970.

This appeal comes before the Board of Veterans' Appeals 
(Board) from January 2005 and June 2005 rating decisions of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Lincoln, Nebraska.  

The Board notes that the veteran was scheduled for a video 
hearing in June 2006, to which he failed to report.  
Accordingly, the Board considers the veteran's request for a 
hearing to be withdrawn and will proceed to adjudicate the 
case based on the evidence of record.  See 38 C.F.R. 
§ 20.704 (9d), (e) (2008).


FINDINGS OF FACT

1.  There is no competent medical evidence of a diagnosis of 
PTSD related to the veteran's military service.

2.  Bilateral tinnitus was initially demonstrated years 
after service, and has not been shown by competent medical 
evidence to be causally related to the veteran's active 
service. 


CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by active 
service.  38 U.S.C.A. 
§§ 1110, 1154, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.304 (2008).

2.  Bilateral tinnitus was not incurred in or aggravated by 
active service, nor may it be presumed, (as an organic 
disease of the nervous system), to have been so incurred or 
aggravated.  38  U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 
1154, 5107; 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2008).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that 
the claimant is expected to provide.  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Notice

The Board notes that the veteran was provided VCAA notice in 
letters issued in October 2004 and March 2005.  The letters 
apprised the veteran of what the evidence must show to 
establish entitlement to the benefit sought, what evidence 
and/or information was already in the RO's possession, what 
additional evidence and/or information was needed from the 
veteran, what evidence VA was responsible for getting, and 
what information VA would assist in obtaining on the 
veteran's behalf.  As the VCAA notice was provided prior to 
the initial adjudications denying the claims, the timing of 
provision of the notice was in compliance with Pelegrini.  

In March 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman held that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, VA is required to review the information and the 
evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating 
or is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for 
the award of benefits will be assigned if service connection 
is awarded.

Neither the October 2004 nor the March 2005 VCAA notice 
letter informed the veteran as to the law pertaining to the 
assignment of a disability rating and effective date as the 
Court required in Dingess/Hartman.  This information was 
provided to the veteran in March 2006 correspondence sent to 
the veteran after the adjudication of his claims.  At that 
time, the veteran was notified that he had one year to 
provide additional information or evidence to support his 
claim; he supplied no additional evidence or information.  
Moreover, since the Board's decision herein denies service 
connection for the disabilities at issue, no disability 
rating or effective date will be assigned, and such matters 
are moot.   

Duty to Assist

With regard to the duty to assist, the claims file contains 
the veteran's service treatment records (STRs) and VA 
treatment and examination records.  Additionally, the claims 
file contains the veteran's statements in support of his 
claim.  The Board has carefully reviewed his statements and 
concludes that there has been no identification of further 
available evidence not already of record.  The Board has 
also perused the medical records for references to 
additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the veteran's claim.  The veteran was 
afforded VA examinations in 2004 and 2005 to determine if he 
had any disabilities, and the etiology of any such 
disabilities.  McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  The Board notes that the veteran's representative 
has challenged the probative value of the clinical opinions 
offered in these examinations.  In this regard, it is 
asserted that there is an absence of rationale for the 
opinions provided.  As discussed in greater detail below, 
the Board finds that adequate rationale was provided for all 
opinions stated.  Based on the foregoing, the Board finds 
that all relevant facts have been properly and sufficiently 
developed in this appeal and no further development is 
required to comply with the duty to assist the veteran in 
developing the facts pertinent to his claim.  Essentially, 
all available evidence that could substantiate the claim has 
been obtained.

II.  Applicable Law

Service connection may be established for a disability 
resulting from personal injury suffered or disease 
contracted in the line of duty in active service or for 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty in active service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002).  Regulations also 
provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2008).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a), credible supporting evidence that the claimed in-
service stressor actually occurred, and a link, established 
by medical evidence, between current symptomatology and an 
in-service stressor.  If the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence 
of the claimed in-service stressor.  38 C.F.R. § 3.304(f).

Tinnitus, as an organic disease of the nervous system, will 
be presumed to have been incurred or aggravated in service 
if manifested to a compensable degree within one year after 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  This presumption is rebuttable by 
probative evidence to the contrary.

If there is no evidence of a chronic condition during 
service, or during an applicable presumptive period, then a 
showing of continuity of symptomatology after service is 
required to support the claim.  See 38 C.F.R. § 3.303(b).  
Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is 
competent.  See Savage v. Gober, 10 Vet. App. 488, 495-498 
(1997).  

VA is required to evaluate the supporting evidence in light 
of the places, types, and circumstances of service, as 
evidenced by service records, the official history of each 
organization in which the veteran served, the veteran's 
military records, and all pertinent medical and lay 
evidence.  38 U.S.C.A. § 1154(a).

III.  Background

The veteran contends that he is entitled to service 
connection for PTSD as a result of his experiences while 
serving in Vietnam as a marine from 1969-1970.  The veteran 
contends that in February 1969, he witnessed a service 
member's head being blown off when he was hit by sniper 
fire.  He further avers that while on patrol in December 
1969, he saw two soldiers, one of whom he claims to have 
known very well since basic training, get blown in half and 
killed instantly when they stepped on a mine.  The veteran's 
DD 214 reflects that he was awarded the Vietnam Service 
Medal with one star, the Vietnamese Cross of Gallantry with 
Palm, and the Vietnam Campaign Medal with device, among 
other awards.  The DD 214 further indicates that the 
veteran's military occupational specialty (MOS) was an 
administrative man (0141).

The veteran also alleges that he has tinnitus as a result of 
military service.  He alleges he was exposed to noise from 
the following weapons:  M-79 grenade launcher, M-16s, and 
tanks.  

The veteran's STRs do not indicate any complaint or 
treatment for tinnitus or psychiatric abnormality while in 
the military.

A 2004 VA examination indicated the veteran had some 
symptoms consistent with exposure to traumatic experiences, 
but did not meet the criteria for PTSD.  With regard to 
tinnitus, the VA examiner noted that the veteran reported 
that tinnitus began two years prior to the examination.  A 
2005 VA examination also noted that the tinnitus had been 
present for two years and is not likely the result of noise 
exposure in the military.  In his 2005 Notice of 
Disagreement, the veteran contends that due to his hearing 
problems, he misunderstood the technician's question 
regarding when his tinnitus condition started.  

IV. Analysis

The existence of a current disability is the cornerstone of 
a claim for VA disability compensation.  38 U.S.C.A. § 1110, 
1131; see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) 
(holding that interpretation of sections 1110 and 1131 of 
the statute as requiring the existence of a present 
disability for VA compensation purposes cannot be considered 
arbitrary).  In other words, the evidence must show that the 
veteran currently has the disability for which benefits are 
being claimed.  

Here, there is no medical evidence of a current PTSD 
disability.  The medical records indicate that the veteran 
has symptoms which appear more related to a decline in 
functioning due to medical problems, and are consistent with 
an adjustment disorder, rather than PTSD.  Without evidence 
of a current PTSD disability, the analysis ends, and service 
connection cannot be awarded.  Id., at 1333.

With regard to tinnitus, there is no evidence the veteran's 
tinnitus was incurred or aggravated during his active 
military service.  In this regard, the Board concedes that 
the veteran was exposed to acoustic trauma in service, as 
consistent with the circumstances of his service.  (Also, in 
this regard, the Board notes that service connection has 
been established for hearing loss disability.)  The Board 
acknowledges the veteran's contention that he experienced 
ringing in his ears while in active service, and that it has 
gotten worse since his discharge; however, there is no 
medical evidence that the veteran ever complained of, or 
received treatment for, tinnitus prior to 2004.  

The veteran's military separation examination does not 
indicate any complaint or treatment for tinnitus.  Moreover, 
the first medical record of tinnitus is the VA examination, 
which was thirty-four years after the veteran's military 
service.

The Board also acknowledges the veteran's contention that 
his tinnitus is related to his service.  While the veteran 
is competent as a layperson to describe the symptoms he 
experiences, he is not competent to provide medical opinion 
as to their etiology.  There is no evidence of record 
showing that the veteran has the specialized medical 
education, training, and experience necessary to render 
competent medical opinion as to the etiology of such a 
disability.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 
38 C.F.R. § 3.159(a)(1) (2007).  Consequently, the veteran's 
own assertions as to the etiology of his tinnitus have no 
probative value.

There is no persuasive medical nexus evidence of record 
indicating or otherwise suggesting that the veteran's 
tinnitus was incurred or aggravated during his active 
military service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303(a).  See also 38 C.F.R. § 3.385.  

To the contrary, in April 2005, the VA examiner opined that 
it was not likely that the tinnitus was the result of noise 
exposure in the military.  See Mercado-Martinez v. West, 11 
Vet. App. 415, 419 (1998) ("In order for service connection 
for a particular disability to be granted, a claimant must 
establish he or she has that disability and that there is 'a 
relationship between the disability and an injury or disease 
incurred in service or some other manifestation of the 
disability during service.'"  Citing Cuevas v. Principi, 3 
Vet. App. 542, 548 (1992)).  The Board assigns significant 
probative value to this clinical opinion.  In this regard, 
the Board notes that the VA examiner provided a rationale 
for the opinion which is consistent with the evidence of 
record.  It was noted by the examiner that the veteran 
reported a history of onset of tinnitus only two years 
earlier.  While the Board notes that the veteran has 
contended that he did not accurately hear the examiner's 
question as to the onset of his tinnitus, there is no 
indication or objective clinical finding to support the 
veteran's assertion as to the degree impairment of his 
conversational hearing acuity.  The audiologist record 
reflects that the veteran had excellent word discrimination 
abilities in both ears.

The Board has considered the benefit-of-the-doubt doctrine, 
but finds that the record does not provide even an 
approximate balance of negative and positive evidence on the 
merits.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  Therefore, on the 
basis of the above analysis, and after consideration of all 
the evidence, the Board finds that the preponderance of the 
evidence is against these service connection claims.  


ORDER


1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD) is denied.

2.  Entitlement to service connection for tinnitus is 
denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


